Citation Nr: 0526783	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-36 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a hip disorder.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran's current low back disorder is related to service, or 
to any incident therein.

2.  The medical evidence of record does not show a diagnosis 
of a hip disorder.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  A hip disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. § 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by a 
letter dated in June 2002 that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  He was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  The duty to notify the veteran of necessary 
evidence and of responsibility for obtaining or presenting 
that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  Although the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, a VA 
examination was not accorded the veteran in this case as none 
was required.  See 38 C.F.R. § 3.159(c)(4).  The veteran was 
asked to advise VA if there were any other information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  He was also advised what 
evidence VA had requested, and notified in the statement of 
the case and supplemental statements of the case what 
evidence had been received.  During the veteran's August 2005 
videohearing before the Board, he stated that records showing 
treatment for his low back and hip during the period 1989 
through the early 1990s were never sent from a private 
hospital.  The Board notes that the RO sent the veteran the 
necessary authorization forms in June 2002 to obtain those 
records, but that the veteran never signed and returned those 
forms.  Although VA has a responsibility under the VCAA to 
assist with obtaining a claimant's records, ultimately it is 
the claimant's responsibility to make sure that those records 
are obtained.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The veteran claims that his hip disorder and low back 
disorder were incurred in service.  Specifically, he has 
stated that his injured his hip and low back in service when 
he was involved in a motorcycle accident.  Additionally, he 
asserts that because his right knee, which was injured in the 
accident, was casted for three months and then never properly 
rehabilitated, that lack of rehabilitation and the resulting 
knee condition have exacerbated his hip and low back 
conditions.

Review of the veteran's service medical records shows that in 
October 1973, the veteran was involved in a motorcycle 
accident.  The diagnosis was a possible torn ligament, with 
right knee and left elbow abrasions.  No mention was made of 
any injury to the veteran's back or hip.  The cast to his 
right leg was removed in November 1973, and at that time it 
was noted that there was no tenderness, or any abnormal 
lateral or medial stress.  The impression was a healed spur 
of the medial collateral ligament.  In February 1975, the 
veteran reported right knee pain originating on the right 
lateral side and radiating upward towards back of leg.  The 
June 1975 service separation examination report noted no 
musculoskeletal abnormalities.

Subsequent to service, the veteran was seen in March 2001 for 
chronic low back pain that he reported had existed since the 
early 1980s.  A November 2002 VA x-ray report noted the 
veteran's reported history of low back pain, radiating to his 
right leg.  The impression was minimal degenerative changes, 
predominantly at the L5-S1 level, and multilevel facet 
arthropathy.

A March 2003 VA treatment record noted the veteran reported 
chronic low back pain and right knee pain since a motorcycle 
accident in the 1970s or 1980s.  The diagnoses included 
chronic low back pain, with radiographic findings as noted in 
the November 2002 x-rays, and very tight hamstrings.  In 
December 2003, the veteran reported persistent back pain that 
worsened with prolonged inactivity.  The assessment was 
chronic low back pain.

A June 2004 VA treatment record noted that the veteran 
continued to have back pain that was relieved by prescription 
medication during the day, but that the pain was not relieved 
at bedtime.  The assessment was chronic back pain, and the 
veteran's medication dosage was increased.  An August 2004 VA 
treatment record noted that the veteran still experienced 
constant back pain.  Another August 2004 VA treatment record 
noted backache more on the right and right groin pain for the 
last two weeks.  

In August 2005, a videohearing was conducted before the 
Board.  The veteran reported that he was involved in a 
motorcycle accident in 1973 while in service in Japan.  The 
base hospital doctors examined him, after which his knee was 
wrapped in an Ace bandage and he was told to apply ice to it.  
The next day, the veteran reported being in so much pain that 
he returned to the base hospital, at which point his leg was 
put in a "long-legged cast" for three months.  He asserted 
that he was not given any physical therapy after those three 
months for mobility, and that he has experienced pain and 
limited flexibility since that time.  He stated that he was 
receiving treatment for his back and hip conditions at the VA 
clinic and taking prescription medications.  He also 
described difficulties with his job as an armored truck 
driver because he could not sit for long periods of time, 
reach up, or bend over and pick things up due to pain and 
stiffness.  He described the pain as a constant ache.  He 
stated that a VA doctor had diagnosed arthritis in his 
lumbosacral spine, and related to the veteran that the 
arthritis was related to the motorcycle accident he had in 
service.  He stated that the pain in his low back and hip 
began in approximately 1978 or 1979, following his separation 
from service in 1975, and that he had filed at claim at that 
time.  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a lower back or hip injury 
during service; (2) whether he has a current lower back or 
hip disorder diagnosis; and, if so, (3) whether any current 
disability is etiologically related to service.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995);  see also Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The weight of the medical evidence of record does not show 
that the veteran's low back disorder is related to service.  
Although the veteran injured his right knee in a motorcycle 
accident in service, there is no evidence that the veteran's 
low back was also injured at that time.  Further, although 
the veteran has a current diagnosis of minimal degenerative 
joint disease of the lumbar spine, and experiences chronic 
lower back pain, there is nothing in the medical evidence of 
record that relates the veteran's low back disorder to 
service.  Although the veteran stated during his August 2005 
videohearing before the Board that his VA physician had 
related his lower back condition to service, review of the 
evidence of record shows that the VA physician related his 
right knee condition to the motorcycle incident in service, 
and that was based only on the veteran's reported history and 
not on review of the veteran's service medical records.  
Without medical evidence relating the veteran's current low 
back disorder to his military service, service connection for 
a low back disorder is not warranted. 

The medical evidence of record also does not show that the 
veteran has a diagnosed hip disorder.  The March 2003 VA 
treatment record noted normal clinical findings with regard 
to the veteran's hip; only hamstring (front thigh muscle) 
tightness was shown.  Although the veteran has reported pain 
in his right groin area, near his hip, no diagnosis of an 
actual disorder exists anywhere in the veteran's treatment 
records.  The Board notes that pain is only one criteria for 
determining whether a disability exists, and that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed, 259 
F.3d 1356 (Fed. Cir. 2001).  "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability. . . .  In 
the absence of proof of present disability there can be no 
valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  With no evidence of a current disability, service 
connection for hip disorder is not warranted.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

1.  Entitlement to service connection for a low back disorder 
is denied.

2.  Entitlement to service connection for a hip disorder is 
denied.



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


